Citation Nr: 1639449	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for lumbar strain with myositis, currently rated at 20 percent.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 20 percent evaluation for the Veteran's service-connected lumbar spine disability.  Jurisdiction was later transferred to the RO in Detroit, Michigan.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned and a copy of the transcript of the hearing has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of any increased rating claim in which the issue of TDIU is raised by the record.  During his Travel Board hearing, the Veteran testified that he could not work because of his back disability.  Pursuant to Rice, the Board has considered the issue of TDIU as part of the pending claim for an increased rating.

The Board remanded this case for further development in February 2014.

Although the Board regrets the delay, the appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	

REMAND

To help VA assess the current severity of the Veteran's service-connected back disability, the Veteran had an examination in July 2008.  At his subsequent Travel Board hearing, he testified that, since July 2008, his back condition became worse.  The Board remanded the case to arrange a new examination reflecting the current severity of the Veteran's back disability.  

The requested examination occurred in June 2014 and the examiner provided a report which described the results of range of motion tests of the thoracolumbar spine.  Unfortunately, the examination report is inadequate because it fails to comply with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id.

Unfortunately, the available examination reports do not comply with these provisions.  In light of the Correia decision, the Board must remand this case for an additional VA examination.  With respect to the Veteran's back disability, in addition to all findings identified on the appropriate examination form, the examiner shall record the results of range of motion testing "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Unlike, for example, a knee or an ankle, the spine does not have an "opposite joint" which means that the last phrase of 38 C.F.R. § 4.59 does not apply to this case.

Because the outcome of the claim for an increased rating could potentially affect the success of claim for TDIU, the issue of TDIU will be remanded also.

On remand, any outstanding VA medical records should be obtained. 


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since August 2016.

2. The Veteran should then be scheduled for a VA examination to ascertain the current severity of his service-connected back disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

Additionally, the examiner should determine the effective range of motion in the Veteran's thoracolumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe as to result in incapacitating episodes (i.e. episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disorder, to include but not limited to bladder or bowel impairment.

The examiner should also address the impact of the Veteran's lumbar spine disorder on his daily activities and employment.

A complete rationale should be provided for any opinions offered.

3. Thereafter, readjudicate the Veteran's claims for an increased evaluation for his lumbar strain with myositis and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







